DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Specification
The disclosure is objected to because of the following informalities: 
Examiner notes that all instances of “a user is configured” are improper as they describe an individual being modified to achieve an action. Wherein a person cannot be the object of an invention, the following informalities require appropriate correction accordingly. 
Page 2, lines 43-45, “…wherein, in the luggage mode, a user is configured to carry the child carrier seat arrangement as hand luggage,” should read similar to “wherein the child carrier seat arrangement can be carried by the user as hand luggage.”
Page 2, lines 48-49, “…wherein, in the manual mode, a user is configured to navigate the child carrier seat arrangement,” should read similar to “wherein the child carrier seat arrangement is navigated by a user.”
Page 3, lines 67-69, “…wherein, in the luggage mode, a user is configured to carry the child carrier seat arrangement as hand luggage,” should read similar to “wherein the child carrier seat arrangement can be carried by the user as hand luggage.”
Page 3, lines 72-73, “…wherein, in the manual mode, a user is configured to navigate the child carrier seat arrangement,” should read similar to “wherein the child carrier seat arrangement is navigated by a user.”
Pages 6-7, lines 172-174, “…wherein, in the luggage mode, a user is configured to carry the child carrier seat arrangement as hand luggage,” should read similar to “wherein the child carrier seat arrangement can be carried by the user as hand luggage.”
Page 7, lines 177-178, “…wherein, in the manual mode, a user is configured to navigate the child carrier seat arrangement,” should read similar to “wherein the child carrier seat arrangement is navigated by a user.”
Page 7, lines 196-198, “…wherein, in the luggage mode, a user is configured to carry the child carrier seat arrangement as hand luggage,” should read similar to “wherein the child carrier seat arrangement can be carried by the user as hand luggage.”
Page 7, lines 201-202, “…wherein, in the manual mode, a user is configured to navigate the child carrier seat arrangement,” should read similar to “wherein the child carrier seat arrangement is navigated by a user.”
Page 11, lines 301, “…wherein, in the luggage mode, the user is configured to carry the child carrier seat arrangement with either the handle or with the back pack accessories or belt,” should read similar to “wherein the child carrier seat arrangement can be carried by the user by either the handle or with the back pack accessories or belt.”
Page 20, lines 553-554, “…wherein, in the manual mode, a user is configured to navigate the child carrier seat arrangement,” should read similar to “wherein the child carrier seat arrangement is navigated by a user.”
Page 12, lines 332-333, “… the processor is configured to provide a handle to navigate the child carrier seat arrangement in the manual mode”, should read, “the child carrier seat arrangement is configured to provide a handle to navigate the child carrier seat arrangement in the manual mode.”

Appropriate correction is required.

Applicant is reminded of the proper content of an abstract of the disclosure.
The abstract exceeds 150 words.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because of the following informalities. 
Examiner notes that all instances of “a user is configured” are improper as they describe an individual being modified to achieve an action. Wherein a person cannot be the object of an invention, the following informalities require appropriate correction accordingly. 
Page 25, lines 669-671, “…wherein, in the luggage mode, a user is configured to carry the child carrier seat arrangement as hand luggage,” should read similar to “wherein the child carrier seat arrangement can be carried by the user as hand luggage.”
Page 25, lines 672-673, “…wherein, in the manual mode, a user is configured to navigate the child carrier seat arrangement,” should read similar to “wherein the child carrier seat arrangement is navigated by a user.”

 Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations below must be shown or the feature(s) canceled from the claim(s).  
Claim 3, lines 602-605, “In an embodiment, the processor is configured to provide a handle to navigate the child carrier seat arrangement in the manual mode by the user.”
Claim 11, lines 646-648, “In an embodiment, the processor is configured to provide a handle to navigate the child carrier seat arrangement in the manual mode by the user.”
Claim 4, line 606-607, “one or more hooks.”
Claim 4, line 650-651, “one or more hooks.”
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 588-590, claims the limitation “…wherein, in the luggage mode, a user is configured to carry the child carrier seat arrangement as hand luggage.” It is unclear to the examiner how the user can be configured to carry the child carrier seat as claimed. For examination purposes this claim limitation will be interpreted as the “wherein the child carrier seat arrangement is configured to be carried by the user as hand luggage.” Examiner notes that language indicating the capability of the child carrier seat being carried, or the suggested language above would be sufficient to overcome this rejection. Claims 2-8 are also rejected to by virtue of dependence on claim 1.
Claim 1, lines 592-594, claims the limitation “…wherein, in the manual mode, a user is configured to navigate the child carrier seat arrangement,” It is unclear to the examiner how the user can be configured to carry the child carrier seat as claimed. For examination purposes this claim limitation will be interpreted as the “wherein the child carrier seat arrangement is configured to be navigated by a user.” Examiner notes that language indicating the capability of the child carrier seat being navigated, or the suggested language above would be sufficient to overcome this rejection. Claims 2-8 are also rejected to by virtue of dependence on claim 1.
Claim 3, lines 602-605, claims the limitation “wherein the processor is configured to provide a handle to navigate the child carrier seat arrangement in the manual mode by a user.” It is unclear to the examiner how a handle is affixed to the processor to enable manual mode navigation. For examination purposes, claim 3 will be interpreted as “the child carrier seat arrangement is configured to provide a handle to navigate the child carrier seat arrangement in the manual mode by a user.”
Claim 9, lines 632-634, claims the limitation “…wherein, in the luggage mode, a user is configured to carry the child carrier seat arrangement as hand luggage.” It is unclear to the examiner how the user can be configured to carry the child carrier seat as claimed. For examination purposes this claim limitation will be interpreted as the “wherein the child carrier seat arrangement is configured to be carried by the user as hand luggage.” Examiner notes that language indicating the capability of the child carrier seat being carried, or the suggested language above would be sufficient to overcome this rejection. Claims 10-14 are also rejected to by virtue of dependence on claim 1.
Claim 9, lines 636-637, claims the limitation “…wherein, in the manual mode, a user is configured to navigate the child carrier seat arrangement,” It is unclear to the examiner how the user can be configured to carry the child carrier seat as claimed. For examination purposes this claim limitation will be interpreted as the “wherein the child carrier seat arrangement is configured to be navigated by a user.” Examiner notes that language indicating the capability of the child carrier seat being navigated, or the suggested language above would be sufficient to overcome this rejection. Claims 10-14 are also rejected to by virtue of dependence on claim 9.
Claim 11, lines 646-648, claims the limitation “wherein the processor is configured to provide a handle to navigate the child carrier seat arrangement in the manual mode by a user.” It is unclear to the examiner how a handle is affixed to the processor to enable manual mode navigation. For examination purposes, claim 3 will be interpreted as “the child carrier seat arrangement is configured to provide a handle to navigate the child carrier seat arrangement in the manual mode by a user.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 5-6, 8-11, and 13-14, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 20100059970 A1), in view of Kovtun et al. (US 20180360177 A1).

Regarding Claim 1, Scott teaches a child carrier seat arrangement (1000) comprising: 
A child seat (1300) configured to receive a child. (Fig. 1A; [0026])  580
 A carrier base (1000) detachably attached to the child seat (1300), wherein the carrier base (1000) is configured to provide support to the child seat (1300). (Wherein Scott teaches the child seat (1300) is detachable from the stroller (1000)). (Fig. 1A; [0026])  
 A wheel arrangement (1200) coupled to the carrier base (1000), wherein the wheel arrangement (1200) comprises a plurality of wheels (1200) to provide movement to the child carrier seat arrangement (1000).  585(Fig. 1A; [0026])  
	Scott does not teach a processor coupled to the carrier base, wherein the processor is configured to: - receive a first input to make the child carrier seat arrangement work in a luggage mode, wherein, in the luggage mode, a user is configured to carry the child carrier seat arrangement as hand 590luggage; or receive a second input to make the child carrier seat arrangement work in a manual mode, wherein, in the manual mode, a user is configured to navigate the child carrier seat arrangement; or receive a third input to make the child carrier seat arrangement work in an automatic mode; or a sensor module coupled to the processor, wherein the sensor module is configured to provide instructions to the processor in the automatic mode for autonomous navigation of the child carrier seat arrangement.

	Kovtun et al. further teaches a processor (3010) coupled to a carrier base (100). (Figs. 1-13, 15, 19-22, 29-33; [0062])
Wherein the processor (3010) is configured to: - receive a first input (wherein cover (540) acts as button) to make luggage work in a luggage mode (wherein the cover button (540) will lock the wheels (250) into position to prevent locomotion), wherein the luggage arrangement (100) can be carried by the user as hand luggage (wherein the user may carry the luggage (100) with the provided carrying handle (520)). (Figs. 1-13, 15, 19-22, 29-33; [0032], [0042])
Wherein the processor (3010) is configured to receive a second input (wherein the cover button (540) can be used to restore mobility to the wheels) to make the luggage arrangement (100) work in a manual mode, wherein luggage arrangement (100) is navigated by a user. (Wherein the user may direct the luggage (100) by urging the handle once mobility has been restored to the wheels (540)). 595(Additionally, Kovtun et al. teaches use of a joystick mode through a mobile application (2910) to manually control the path of the luggage) Figs. 1-13, 15, 19-22, 29-33; [0032], [0042], [0091], [0094])
Wherein the processor (3010) is configured to receive a third input (through use of mobile application 2910) to make the luggage arrangement (100) work in an automatic mode (wherein Kovtun et al. teaches “Find me” and “Follow Me” modes). (Figs. 1-13, 15, 19-22, 29-33; [0092] - [0097])
 A sensor module coupled to the processor (3010), wherein the sensor module (1810, 1820, 1830) is configured to provide instructions to the processor (3010) in the automatic mode for autonomous navigation luggage arrangement. (Wherein Kovtun et al. describes utilizing ultrasonic sensors (1810), infrared sensors (1820), and cameras (1830), in addition to GPS in order to navigate the luggage autonomously.) (Figs. 18-20; [0047] – [0048])

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the child carrier seat arrangement as taught by Scott, and provide a robotic luggage base as taught by Kovtun et al. When applying prior art elements according to known methods to yield predictable results; one would be motivated to combine a child carrier seat arrangement with a robotic luggage base, in order to provide for a child carrier arrangement with autonomous navigation that will follow a user, thereby eliminating the burden from the user of manually propelling the child carrier seat arrangement.

	Regarding Claim 2, Scott, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the sensor module comprises at least one ultrasonic sensor and a camera.
	Kovtun et al. further teaches wherein the sensor module comprises at least one ultrasonic sensor (1810) and a camera (1830). (Figs. 18-20; [0047] – [0048])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the child carrier seat arrangement as taught by Scott, modified above, and provide for ultrasonic and camera sensors as taught by Kovtun et al. When applying prior art elements according to known methods to yield predictable results; one would be motivated to provide for ultrasonic and camera sensor modules in order for the autonomous child carrier seat arrangement to effectively gauge its surroundings and implement appropriate course corrections during navigation.

	Regarding Claim 3, Scott, modified above, teaches all of the elements of the invention described in claim 1 above;
	Scott further teaches wherein the child carrier seat arrangement is configured to provide a handle (1100) to navigate the child carrier seat arrangement (1000) in the manual mode by a user. (Figs. 1-4; [0030] – [0031])
	 

	Regarding Claim 5, Scott, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the child carrier 610seat arrangement further comprises one or more motors coupled to the wheel arrangement which provide movement of the child carrier seat arrangement in the automatic mode.
	Wherein Scott teaches a child carrier seat arrangement (1300). (Fig. 1A; [0026])
	Kovtun et al. further teaches motors (2310) coupled to the wheel arrangement (250) which provide movement of luggage in automatic mode (wherein Kovtun et al. teaches a “Follow Me” mode). (Figs. 23, 28; [0050], [0093])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the child carrier seat arrangement as taught by Scott, modified above, and provide for ultrasonic and camera sensors as taught by Kovtun et al. When applying prior art elements according to known methods to yield predictable results; one would be motivated to provide for ultrasonic and camera sensor modules in order for the autonomous child carrier seat arrangement to effectively gauge its surroundings and implement appropriate course corrections during navigation.

	Regarding Claim 6, Scott, modified above, teaches all of the elements of the invention described in claim 1 above;
	Scott further teaches wherein the wheel arrangement comprises four free wheels (1200). (Figs. 1-4; [0030])

	Regarding Claim 8, Scott, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein in the automatic mode the processor is configured to employ machine learning based 620modules.
	Kovtun et al. further teaches wherein in the automatic mode the processor (3010) is configured to employ machine learning based 620modules (3020E). (Wherein Kovtun et al. teaches the use of an AI training module (3020E) and neural networking to analyze input received by the suitcase’s sensors.) (Figs. 29-31; [0063] – [0064], [0093], [0098])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the child carrier seat arrangement as taught by Scott, modified above, and provide for a processor configured to employ machine learning base modules as taught by Kovtun et al. When applying prior art elements according to known methods to yield predictable results; one would be motivated to have the processor utilize machine learning in order to steadily improve the luggage’s ability to navigate effectively over time.


	Regarding Claim 9, A method for navigation of a child carrier seat arrangement, the method comprising: 
A child seat (1300) configured to receive a child. (Fig. 1A; [0026])  580
 A carrier base (1000) detachably attached to the child seat (1300), wherein the carrier base (1000) is configured to provide support to the child seat (1300). (Wherein Scott teaches the child seat (1300) is detachable from the stroller (1000)). (Fig. 1A; [0026])  
 A wheel arrangement (1200) coupled to the carrier base (1000), wherein the wheel arrangement (1200) comprises a plurality of wheels (1200) to provide movement to the child carrier seat arrangement (1000).  585(Fig. 1A; [0026])  
	Scott does not teach a processor coupled to the carrier base, wherein the processor is configured to: - receive a first input to make the child carrier seat arrangement work in a luggage mode, wherein, in the luggage mode, a user is configured to carry the child carrier seat arrangement as hand 590luggage; or receive a second input to make the child carrier seat arrangement work in a manual mode, wherein, in the manual mode, a user is configured to navigate the child carrier seat arrangement; or receive a third input to make the child carrier seat arrangement work in an automatic mode; or a sensor module coupled to the processor, wherein the sensor module is configured to provide instructions to the processor in the automatic mode for autonomous navigation of the child carrier seat arrangement.

	    Kovtun et al. further teaches a processor (3010) coupled to a carrier base (100). (Figs. 1-13, 15, 19-22, 29-33; [0062])
Wherein the processor (3010) is configured to: - receive a first input (wherein cover (540) acts as button) to make luggage work in a hand luggage mode (wherein the cover button (540) will lock the wheels (250) into position to prevent locomotion), wherein the luggage arrangement (100) can be carried by the user as hand luggage (wherein the user may carry the luggage (100) with the provided carrying handle (520)). (Figs. 1-13, 15, 19-22, 29-33; [0032], [0042])
Wherein the processor (3010) is configured to receive a second input (wherein the cover button (540) can be used to restore mobility to the wheels) to make the luggage arrangement (100) work in a manual mode, wherein luggage arrangement (100) is navigated by a user. (Wherein the user may direct the luggage (100) by urging the handle once mobility has been restored to the wheels (540)). 595(Additionally, Kovtun et al. teaches use of a joystick mode through a mobile application (2910) to manually control the path of the luggage) Figs. 1-13, 15, 19-22, 29-33; [0032], [0042], [0091], [0094])
Wherein the processor (3010) is configured to receive a third input (through use of mobile application 2910) to make the luggage arrangement (100) work in an automatic mode (wherein Kovtun et al. teaches “Find me” and “Follow Me” modes). (Figs. 1-13, 15, 19-22, 29-33; [0092] - [0097])
 A sensor module coupled to the processor (3010), wherein the sensor module (1810, 1820, 1830) is configured to provide instructions to the processor (3010) in the automatic mode for autonomous navigation luggage arrangement. (Wherein Kovtun et al. describes utilizing ultrasonic sensors (1810), infrared sensors (1820), and cameras (1830), in addition to GPS in order to navigate the luggage autonomously.) (Figs. 18-20; [0047] – [0048])

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the child carrier seat arrangement as taught by Scott, and provide a robotic luggage base as taught by Kovtun et al. When applying prior art elements according to known methods to yield predictable results; one would be motivated to combine a child carrier seat arrangement with a robotic luggage base, in order to provide for a child carrier arrangement with autonomous navigation that will follow a user, thereby eliminating the burden from the user of manually propelling the child carrier seat arrangement.

	Regarding Claim 10, Scott, modified above, teaches all of the elements of the invention described in claim 9 above except; wherein the sensor module comprises at least one ultrasonic sensor and a camera.
	Kovtun et al. further teaches wherein the sensor module comprises at least one ultrasonic sensor (1810) and a camera (1830). (Figs. 18-20; [0047] – [0048])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the child carrier seat arrangement as taught by Scott, modified above, and provide for ultrasonic and camera sensors as taught by Kovtun et al. When applying prior art elements according to known methods to yield predictable results; one would be motivated to provide for ultrasonic and camera sensor modules in order for the autonomous child carrier seat arrangement to effectively gauge its surroundings and implement appropriate course corrections during navigation.

	Regarding Claim 11, Scott, modified above, teaches all of the elements of the invention described in claim 1 above;
	Scott further teaches wherein the child carrier seat arrangement is configured to provide a handle (1100) to navigate the child carrier seat arrangement (1000) in the manual mode by a user. (Figs. 1-4; [0030] – [0031])

	Regarding Claim 13, Scott, modified above, teaches all of the elements of the invention described in claim 9 above except; wherein the child carrier 610seat arrangement further comprises one or more motors coupled to the wheel arrangement which provide movement of the child carrier seat arrangement in the automatic mode.
	Wherein Scott teaches a child carrier seat arrangement (1300). (Fig. 1A; [0026])
	Kovtun et al. further teaches motors (2310) coupled to the wheel arrangement (250) which provide movement of luggage in automatic mode (wherein Kovtun et al. teaches a “Follow Me” mode). (Figs. 23, 28; [0050], [0093])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the child carrier seat arrangement as taught by Scott, modified above, and provide for ultrasonic and camera sensors as taught by Kovtun et al. When applying prior art elements according to known methods to yield predictable results; one would be motivated to provide for ultrasonic and camera sensor modules in order for the autonomous child carrier seat arrangement to effectively gauge its surroundings and implement appropriate course corrections during navigation.

	Regarding Claim 14, Scott, modified above, teaches all of the elements of the invention described in claim 9 above;
	Scott further teaches wherein the wheel arrangement comprises four free wheels (1200). (Figs. 1-4; [0030])


Claim 4 and 12, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 20100059970 A1), in view of Kovtun et al. (US 20180360177 A1), and further in view of Ostrow et al. (US 20120085609 A1).

	Regarding Claim 4, Scott, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the carrier base comprises at least one belt and one or more hooks wherein the at least one belt when attached to the one or more hooks provide stability to the child in the child seat.
	Wherein Scott teaches a belt (B in Modified Figure 1A below) for retaining the child carrier seat (1300) on the base (1000). (Fig. 1; [0026])
	Scott does not teach the use of hooks attached to a belt for providing stability for a child in a seat.
	Ostrow et al. further teaches a strap system comprising at least one belt (134) attached to one or more hooks (134a) in order to provide stability to a child in a child seat (130a). (Figs. 10-11; [0062])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the child carrier seat arrangement as taught by Scott, modified above, and provide belts incorporating hooks for providing stability as taught by Ostrow et al. When applying prior art elements according to known methods to yield predictable results; one would be motivated to implement belts incorporating hooks in order to provide stability for a child in a child seat because this configuration enables the user to easily and safely secure the seat to the luggage.

[AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    25
    25
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    563
    366
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    26
    169
    media_image3.png
    Greyscale
    

	Regarding Claim 12, Scott, modified above, teaches all of the elements of the invention described in claim 9 above except; wherein the carrier base comprises at least one belt and one or more hooks wherein the at least one belt when attached to the one or more hooks provide stability to the child in the child seat.
	Wherein Scott teaches a belt (B in Modified Figure 1A above) for retaining the child carrier seat (1300) on the base (1000). (Fig. 1; [0026])
	Scott does not teach the use of hooks attached to a belt for providing stability for a child in a seat.
	Ostrow et al. further teaches a strap system comprising at least one belt (134) attached to one or more hooks (134a) in order to provide stability to a child in a child seat (130a). (Figs. 10-11; [0062])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the child carrier seat arrangement as taught by Scott, modified above, and provide belts incorporating hooks for providing stability as taught by Ostrow et al. When applying prior art elements according to known methods to yield predictable results; one would be motivated to implement belts incorporating hooks in order to provide stability for a child in a child seat because this configuration enables the user to easily and safely secure the seat to the luggage.

Claim 7 and 15, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 20100059970 A1), in view of Kovtun et al. (US 20180360177 A1), and further in view of Klicpera et al. (US 20140277841 A1).

	Regarding Claim 7, Scott, modified above, teaches all of the elements of the invention described in claim 5 above except; wherein the wheel arrangement comprises two free wheels and two motor wheels, wherein the two motor wheels are coupled to the one or more motors.
	Klicpera et al. further teaches a smart luggage (10) with a wheel arrangement comprising two free wheels (40) and two motor wheels (42), wherein the two motor wheels (42) are coupled to the one or more motors (46). (Figs. 3-6; [0025]-[0027])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the child carrier seat arrangement as taught by Scott, modified above, and provide for two motorized wheels and two free wheels as taught by Klicpera et al. When applying prior art elements according to known methods to yield predictable results; one would be motivated to provide for two free wheels along with two motorized wheels, as the motorized wheels would provide propulsion for the luggage, while the free wheels would make it easier for a user to steer the luggage in a manual mode.

	Regarding Claim 15, Scott, modified above, teaches all of the elements of the invention described in claim 13 above except; wherein the wheel arrangement comprises two free wheels and two motor wheels, wherein the two motor wheels are coupled to the one or more motors.
	Klicpera et al. further teaches a smart luggage (10) with a wheel arrangement comprising two free wheels (40) and two motor wheels (42), wherein the two motor wheels (42) are coupled to the one or more motors (46). (Figs. 3-6; [0025]-[0027])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the child carrier seat arrangement as taught by Scott, modified above, and provide for two motorized wheels and two free wheels as taught by Klicpera et al. When applying prior art elements according to known methods to yield predictable results; one would be motivated to provide for two free wheels along with two motorized wheels, as the motorized wheels would provide propulsion for the luggage, while the free wheels would make it easier for a user to steer the luggage in a manual mode.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Qi et al. (US 10477933 B1), teaches smart luggage which utilizes cameras and ultrasonic sensors.
Newman (US 20190328093 A1), teaches combination luggage with a child carrier.
Qi et al. (US 10310506 B1), teaches smart luggage which utilizes cameras and ultrasonic sensors.
Herrmann (US 20190037994 A1), teaches self-propelling luggage with a sensor array.
London (US 20170220040 A1), teaches smart luggage systems.
Jacob et al. (US 20170188679 A1), teaches smart luggage.
O’Donnell et al. (US 9661905 B2), teaches motorized luggage.
Nascimento (US 20170049202 A1), teaches a automatic following luggage system.
Kim (US 9439515 B2), teaches a baby carrier retained by hooks and straps.
Arman (US 9215561 B1), teaches a luggage tracking assembly.
DiGiacomcantonio et al. (US 20140107868 A1), teaches self-propelled luggage.
Malinowski (US 20100072012 A1), teaches a combination suitcase and baby carrier with retractable wheels.
Snowden et al. (US 20070034424 A1), teaches a power-assisted suitcase with retractable wheels.
Good (US 5316096 A), teaches a portable motorized suitcase.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731